—In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to reappoint the petitioner to the position of Bus Operator, the petitioner appeals from a judgment of the Supreme Court, Kings County (Jones, J.), dated July 24, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly denied the petition and dismissed the proceeding, as a rational basis existed for the respondents’ refusal to reappoint the petitioner to the position of Bus Operator (see, Matter of Hedeman v County of Dutchess, 234 AD2d 294; Matter of Dramis v Nassau County Community Coll., 173 AD2d 705; Matter of Schmitt v Kiley, 124 AD2d 661). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.